Citation Nr: 1614351	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-28 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 2004 to March 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

In November 2015, the Veteran testified at a Board hearing before the undersigned.  A transcript of that proceeding is of record.  It is noted that the Veteran chose to proceed without representation at the hearing.

The Board notes that in September 2014 the Veteran's attorney, Javier A. Centonzio, submitted a letter to withdraw his representation in this appeal.  In November 2015, the Board provided a letter to Mr. Centonzio and the Veteran that states as of October 2, 2014, Mr. Centonzio no longer represented the Veteran.  

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the claim can be properly adjudicated. 

The Veteran underwent a VA examination in September 2012 regarding his sleep apnea.  The September 2012 examiner did not provide an opinion regarding the nature and etiology of the Veteran's sleep apnea.  Additionally, the Veteran submitted buddy statements supporting his claim for sleep apnea.  The Board finds these statements credible.  A VA examination is needed.
In addition, the Board finds that the RO should attempt to obtain any and all VA and/or private medical records that are relevant to the claims.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment for the issues on appeal.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the RO should notify the Veteran of such and describe the efforts used in requesting these records.

2.  After obtaining any additional medical evidence, return the claims file to the examiner who conducted the September 2012 examination, if available.  The examiner shall offer an opinion.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination will be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale must be rendered by another qualified examiner.

Based on review of the entire record and history provided by the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea had its clinical onset during service or is otherwise related to an event or incident in service.

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case, the credible buddy statements submitted by the Veteran, and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

3.  After completion of the above development, the Veteran's claim must be readjudicated.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

